Rao, Chief Judge:
The merchandise covered by the protest listed above consists of nylon slippers which were classified as wearing apparel and assessed with duty at the rate of 42% per centum ad valorem pursuant to item 382.03 of the Tariff Schedules of the United States.
It is claimed in said protest that the merchandise is properly dutiable at the rate of 25 per centum ad valorem as other footwear under item 700.85 of said tariff schedules.
This protest has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, as to merchandise covered by the protest enumerated in the annexed Schedule, which is incorporated herein:
1. That the merchandise represented by the items marked “A” and initialed JFF by J. F. Fritz on the invoices accompanying the entry covered by the protest enumerated in the attached Schedule, assessed with duty at 42%% ad valorem under Item 382.03 of the Tariff Schedules of the United States and claimed properly dutiable at only 25% ad valorem as other footwear under Item 700.85 of said Schedules, consists of ladies’ knit stretch nylon slippers which:
(a) are footwear;
(b) do not have lines of demarcation between the soles and the uppers; and
(c) are composed wholly or in chief value of nylon.
2. That this protest may be deemed submitted on this stipulation and the record thus made.
*58Upon the agreed facts, we hold (the merchandise here in question, marked and initialed as aforesaid, to be dutiable at the rate of 25 per centum ad valorem as other footwear pursuant to item 700.85 of said tariff schedules.. To the extent indicated, the specified claim in the protest is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.